Citation Nr: 0200314	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  00-16 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a stomach condition, to 
include irritable bowel syndrome and acid reflux.


REPRESENTATION

Veteran represented by:	J.S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from February 1966 until 
December 1967.  

This matter comes before the Board of Veterans' Appeals (the 
Board) from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas 
which denied the benefit sought on appeal.  It appears that 
jurisdiction over this case has recently been transferred to 
the RO in Muskogee, Oklahoma.

The veteran had previously pursued an appeal regarding the 
issue of an increased rating for post-traumatic stress 
disorder (PTSD).  By rating decision in June 2001, the RO 
awarded an evaluation of 100 percent disabling for the 
veteran's PTSD.  This is the highest disability evaluation 
available.  The issue of entitlement to an increased rating 
for PTSD has accordingly been resolved and that claim no 
longer remains in controversy.  See AB v. Brown, 6 Vet. App. 
35 (1993) [applicable law mandates that when a veteran seeks 
an original or increased rating, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded].    


FINDING OF FACT

The evidence of record does not demonstrate the presence of a 
current stomach condition.



CONCLUSION OF LAW

A stomach condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a stomach 
condition, to include irritable bowel syndrome and acid 
reflux.  

The Board initially notes that in May 1968 the veteran made a 
claim of service connection for "stomach trouble" and the 
residuals of dysentery.  Service connection was denied in an 
unappealed October 1968 VA rating decision.  The veteran made 
no further claims regarding the stomach or gastrointestinal 
system until September 1999, when he requested service 
connection for irritable bowel syndrome and acid reflux.  
Evidently construing this as claim for a condition separate 
and distinct from the claim made in 1968, the RO denied 
service connection in a March 2000 rating decision.  The 
veteran disagreed with this determination and initiated his 
appeal by submitting a notice of disagreement in April 2000.  
His substantive appeal followed in August 2000.  

The Board will adopt the RO's determination that the 
veteran's 1999 claim for an irritable bowel syndrome and acid 
reflux condition involves a disability which is separate and 
distinct from the 1968 claim, which centered around 
dysentery.  This conclusion is to the veteran's benefit, as 
it obviates the need for him to produce new and material 
evidence in order to reopen the previously-denied claim.  See 
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156, 20.1103 (2001).   

In the interest of clarity, the Board will initially review 
the law, VA regulations and other authority, which may be 
relevant to this claim; then briefly describe the factual 
background of this case; and finally proceed to analyze the 
claim and render a decision.

Relevant law and regulations

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2001).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d). 

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

Standard of review

Once the evidence has been assembled, the Board must review 
the entire record.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2000).  The Board has the duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 C.F.R. § 3.102 (2000).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

"The Board is required to provide a written statement of the 
reasons or bases for its findings and conclusions on all 
material issues of fact and law presented on the record . . . 
.  The statement must be adequate to enable a claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review in this Court.  To comply with 
this requirement, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran . . . .  The BVA must address all 
relevant medical evidence and provide adequate reasons for 
its evaluation of the credibility and weight of the 
evidence."  Allday v. Brown, 7 Vet. App. 517, 527-8 (1995) 
[citations omitted].

Factual Background

Service medical records

The veteran's service medical records show no defects of the 
stomach or gastrointestinal system at the time of his 
enlistment examination in January 1966.  A report of medical 
history taken at this time revealed a complaint of frequent 
indigestion, but the VA physician commented that the veteran 
was in good health.  

While in service, the veteran complained of abdominal pain in 
May 1967.  The veteran reported that he had vomited, but was 
not suffering from diarrhea.  The veteran was found to have 
slight epigastric tenderness.  Bowel sounds and lungs were 
clear.  The service medical records showed no other 
complaints of, or treatment for, any disorder of the stomach 
or gastrointestinal system.  The veteran's separation 
examination in December 1967 did not note any defects of the 
stomach or gastrointestinal system.  


Post-service evidence

Of record is a certificate of attending physician signed by 
W.H., M.D. and dated in May 1968, approximately six months 
after the veteran left military service.  The veteran gave a 
7 year history of his stomach bothering him.  Dr. W.H.'s 
diagnosis was functional gastrointestinal disorder.  Maalox 
was prescribed.

Also of record is the report of a June 1968 VA physical 
examination of the veteran.  Therein it was reported that in 
May 1968, the veteran had presented to the VA medical 
facility complaining of stomach trouble, mostly gas.  
Diagnostic testing was pertinently negative.  There was a 
reported of history of "nervous stomach with some gas dating 
clear back to high school days".  The veteran reported an 
episode of dysentery in the spring of 1967.  

After reviewing the negative diagnostic studies and 
physically examining the veteran, the VA examining physician 
rendered no diagnosis.  The examiner noted that the veteran 
had no complaints other than "a little gas occasionally".  
This is the most recent reference to a stomach disorder.  

The veteran submitted medical evidence in July 2000 and 
February 2001; that evidence exclusively addressed the 
veteran's post-traumatic stress syndrome.   

Analysis

Initial matter- duty to notify/assist

The Board notes that while this appeal was pending, 
legislation was passed that enhances the VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

With regard to assisting the veteran in the development of 
his claim, the law provides that the assistance offered by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. §5103A(d)(2).  

The VCAA also requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

In the present case, the RO specifically referenced the VCAA 
in a June 2001 letter to the veteran, as well as the August 
2001 Supplemental Statement of the Case.  Copies of these 
documents were sent to the veteran's attorney.  Thus, the 
veteran and his attorney have been put on notice as to the 
VCAA requirements regarding the duty to assist.  The veteran 
and his attorney have been accorded ample opportunity to 
present evidence and argument in support of his claim.  

Moreover, the Board has reviewed the file, and finds that the 
requirements under the VCAA have in fact been met.  In that 
regard, the Board finds that the veteran and his 
representative were provided adequate notice as to the 
evidence needed to substantiate his claim, which included 
copies of the rating actions and two supplemental statements 
of the case issued in July 2000 and August 2001.  
Additionally, in a letter dated October 1999, the veteran was 
informed of the specific medical evidence required to enable 
a grant of service connection for a stomach condition.  

In an April 14, 2000 letter, which was accepted by the RO as 
a Notice of Disagreement as to the issue of denial of service 
connection for a gastrointestinal disability, the veteran 
attorney made a number of general statements and cited a 
number of precedential decisions of the United States Court 
of Appeals for Veterans Claims (the Court).  Among the cases 
referred to was Littke v. Derwinski, 1 Vet. App, 90 (1990), 
which was cited in support of the proposition that VA has a 
duty to obtain medical records referred to by the veteran.  
The veteran's attorney cited Colvin v. Derwinski, 1 Vet. App. 
171 (1991) in support of the proposition that the Board may 
supplement the record by ordering a medical examination if it 
believes that the medical evidence of record is insufficient.

The Board  has no reason to disagree with the general 
propositions contained in Littke and Colvin.  Littke stands 
for the proposition that VA has a duty to obtain medical 
records referred to by the veteran and in documentation of 
record.  The Board agrees with that unremarkable statement of 
law.  However, in this case the veteran has not referred to 
any specific medical records with respect to his claim, nor 
is there any indication in the file that there are additional 
relevant records that have not yet been obtained.  In 
addition, the veteran's attorney failed to provide specific 
argument as to why a remand is necessary in this case.     

It is clear that any argument based on Littke fails in view 
of the veteran's lack of cooperation in furnishing the RO 
with specific information concerning pertinent medical 
evidence, despite being requested to do so by the RO in its 
October 1999 letter.  The Court has held that "[t]he duty to 
assist is not always a one-way street. If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

The Board further concludes that a physical examination is 
not required by the VCAA, based on the facts presented.  This 
is based on the absence of competent evidence demonstrating a 
current disability.  See 38 U.S.C.A. § 5103A(d)(2).  Because 
there is no such evidence in the record, the Board finds that 
a remand of this issue in order to obtain an examination or 
medical opinion is not warranted.  While the Board has 
considered the statements of the veteran's representative 
that the veteran is entitled to a VA examination, the Board 
finds this contention to be unpersuasive in light of the 
subsequently-enacted VCAA and its implementing regulations 
and in the absence of any showing that the veteran has a 
current disability. 

In short, VA has a duty to obtain an examination or opinion 
only when there is competent medical evidence of a current 
disability or evidence of persistent or recurring symptoms of 
a disability.  Because there is no such evidence in the 
record, the Board finds that a remand of this issue in order 
to obtain an examination or medical opinion is not warranted.  
See the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [to be 
codified at 38 U.S.C. § 5103A].  As the Court has stated: 
"The VA's . . . . 'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992). 

The Board therefore finds that the requirements of the VCAA 
have been satisfied and that this case is ready for further 
appellate review on the merits.

Discussion

The medical history of this case has been set forth above and 
can be briefly recapitulated.  The veteran has one reported 
episode of gastrointestinal distress during service, in May 
1967 and another reported episode in May 1968, shortly after 
he left service.  Diagnostic testing done at that time was 
pertinently negative, and no gastrointestinal disability was 
identified during a June 1968 VA compensation and pension 
examination.  The record is thereafter devoid of any specific 
medical reference to a gastrointestinal disability.  As noted 
in the Board's discussion of the VCAA immediately above, the 
veteran has furnished no specific information concerning his 
claimed disability, despite being requested to do so by VA.  
Similarly, the veteran's attorney has provided no specific 
argument which would lead to the conclusion that a 
gastrointestinal disability currently exists.

Thus, while the veteran has made a claim for irritable bowel 
syndrome and acid reflux, the record contains no specific 
contentions regarding any current disorder.  Moreover, no 
document associated with the claims file provides any medical 
evidence to confirm the existence of the claimed stomach 
condition.  Indeed, there has been no pertinent medical 
evidence added to the record since June 1968, and even in 
June 1968 no gastrointestinal disability was found on medical 
examination.  The veteran has not offered any lay statements 
regarding any specific current gastrointestinal 
symptomatology.

In this case, an award of service connection is not 
justified.  The Board finds support for this conclusion in a 
decision of the United States Court of Appeals for Veterans 
Claims, which interpreted the requirement of current 
disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The veteran has submitted medical excerpts suggesting that 
psychologic and social stresses may be causative of irritable 
bowel syndrome.  It is unclear what the veteran's intent was 
in submitting such evidence.  In any event, in the absence of 
medical evidence which indicates that irritable bowel 
syndrome currently exists, any information as to possible 
causes thereof is meaningless.  

In summary, inasmuch as the veteran has no current diagnosed 
stomach condition, the preponderance of the evidence is 
against the veteran's claim and service connection for such 
is not warranted.  See Rabideau and Chelte, both supra.   
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
Accordingly, the veteran's claim of service connection for a 
stomach condition fails.  The benefit sought on appeal is 
denied.  
 




CONTINUED ON NEXT PAGE


ORDER

Service connection for a stomach condition, to include 
irritable bowel syndrome and acid reflux, is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

